Case 1:20-cv-04288-AT Document 34 Filed 09/¢

RATH YOUNG PIGNAT | 2ccoum=:

  

ELECTRONICALLY FILED
R. Terry Parker, Esquire DOC #: a
Attorney at Law DATE FILED: 9/3/2021

rtp@rathlaw.com
DD (603) 410-4338

September 2, 2021
VIA ECF

Honorable Analisa Torres

United States District Court Judge

United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St., Courtroom 15D

New York, New York 10007-1312

Re: Angie Knost LLC. v. Liberty Alliance Real Estate Group LLC.
Docket No. 1:20-cv-04288

Dear Judge Torres:

We represent the plaintiff Angie Knost LLC (“Plaintiff”) in the above-referenced action
against the defendant Liberty Alliance Real Estate Group LLC (“Defendant”). The parties’
telephonic conference regarding Defendant’s default is currently scheduled for September
15, 2021, at 1:00 p.m. We write to request that the conference be continued to a later date
and time convenient to the Court. Counsel for Plaintiff has a scheduling conflict with
another matter, Lickerish Ltd. v. Auction Holdings, Inc., Civil Action 1:21-10113, pending
before the District of Massachusetts, in which the Court has ordered an in-person conference
and has further ordered that “counsel may be given a continuance only if actually engaged on
trial.” The undersigned counsel had anticipated the parties in the Massachusetts matter
would have settled their dispute by now. Unfortunately, settlement discussions have not
progressed in that case. Accordingly, Plaintiff requests the hearing regarding Defendant’s
default be continued to a later date and time convenient for the court.

GRANTED. The conference scheduled for September 15, 2021, is ADJOURNED to
September 21, 2021, at 10:30 a.m.
SO ORDERED.

Dated: September 3, 2021
New York, New York

On

ANALISA TORRES
United States District Judge

 
